DETAILED ACTION
         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

                                             Information Disclosure Statement
1.      The information disclosure statements (IDS) submitted and are in compliance with the provisions of 37 CFR 1.97. According, the information disclosure statement is being considered by the Examiner.
Claim Objection
2.       Claims are objected to because of the following informalities:
          Regarding claim 10, line 5, “the sensing element” should be changed to -- the planar Hall sensing element ---.
Double Patenting 
3.      The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

4.       Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent  11119160, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because:
       Both claim features of the instant application 16/842,729 and prior US. Pat. 9999999 can be compared as:
Instant Application 17/465,433
US. Pat. No. 11119160
Claim 1
Claim 1
Claim 2
Claim 2
Claim 3
Claim 2
Claim 4
Claim 3
Claim 5
Claim 6
Claim 6
Claim 6
Claim 7
Claim 1
Claim 8
Claim 1
Claim 9
Claim 7
Claim 10
Claim 8
Claim 11
Claim 8
Claim 12
Claim 8
Claim 13
Claim 2
Claim 14
Claim 2
Claim 15
Claim 2
Claim 16 
Claim 3
Claim 17
Claim 1
Claim 18
Claim 12
Claim 19
Claim 3
Claim 20
Claim 8



Prior Art of Record
5.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Schott (U.S Pub. 20090121707) discloses a magnetic angle sensor 100 comprises a bulk substrate; a circular well 101 provided upon the bulk substrate; an even numbered plurality of electrodes 102a-102x spaced at regular intervals in a ring formation over the circular well; and means for selectively applying a progressive succession of differently directed bias currents 104 to and/or using the said ring of electrodes 102 to provide a succession of Hall potentials indicative of the relative magnitude of successive differently oriented magnetic field components B in the plane of the magnetic angle sensor 100. The sensor 100 operates cyclically and the full progressive succession cycle involves applying and/or using each electrode 102 in the ring at least once for applying a bias current and/or sensing a Hall potential. (see specification for more details).
             Yamamoto (U.S Pat. 9395422) discloses a magnetism detection device. First and second switch units switch a direction of a current flown from a bias generating unit across two opposite terminals of four terminals of a hall sensor, and switch a direction of a voltage to be available in remaining two opposite terminals in the direction orthogonal to the direction of the current, respectively, so that in a first period, a polarity of a hall electromotive force is a first polarity and a polarity of the hall offset voltage alternates four times, and in a second period, the polarity of the hall electromotive force is a second polarity opposite to the first polarity and the polarity of the hall offset voltage alternates four times (see specification for more details).
              Peale (U.S Pat. 6480645) discloses a method for an optical switch is provided that includes providing sidewall electrodes with steerable micro-mirrors to position and control micro-mirror movement. The structure and method include using the sidewall electrodes in conjunction with electrodes underlying a micro-mirror to sense capacitance present between a micro-mirror and underlying electrodes and/or sidewall electrodes, and driving the electrodes underlying the micro-mirror and the sidewall electrodes to move the micro-mirror into an angular position (see specification for more details).

Conclusion
6.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
8/6/2022